195 S.W.3d 444 (2006)
The ESTATE OF Evelyn VIVIAN and Personal Representative Joanne Wilson, Respondents,
v.
LIFE CARE CENTERS OF AMERICA, INC., Appellant,
Rosemary Cannistraro, M.D., Defendant.
No. ED 87036.
Missouri Court of Appeals, Eastern District, Division One.
June 27, 2006.
Stephen M. Strum, St. Louis, MO, for Appellant.
*445 Paul W. Kopsky, Chesterfield, MO, for Respondent.
Daniel E. Diemer, Clayton, MO, for Defendant.
Before MARY K. HOFF, P.J., and CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
Life Care Centers of America, Inc., appeals from the trial court's order[1] denying its Motion to Enforce Arbitration in a negligence action brought by the Estate of Evelyn Vivian. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  The trial court designated the order as final for purposes of appeal.